Exhibit 99.4 Joinder Agreement For Phil Kaplan The undersigned hereby agrees to be bound by the terms and conditions of the Employment Security Plan of Internap Network Services, Inc., dated as of November 14, 2007, as if he or she initially had executed such Plan as a party thereto, and, without by implication limiting the foregoing, agrees to each acknowledgment, covenant and other agreement contained therein. Notwithstanding the provisions of the Employment Security Plan, (i) the Applicable Multiple for a Qualifying Termination During a Protection Period listed on Schedule B shall be two (2) and (ii) upon a Qualifying Termination other than during a Protection Period, the options held by Executive that were originally granted pre-merger on December 2, 2004 and December 16, 2005, shall become vested in their entirety. /s/ Phil Kaplan Employee November 14, 2007 Date Accepted: INTERNAP NETWORK SERVICES, INC. By: /s/ Eric Suddith Its: Vice President, Human Resources Date:November 14, 2007
